I concur in the opinion and have also concurred in the judgment, although I am of the opinion that the Court could property grant full *Page 667 
relief under the prayer of the Attorney-General in petition inquo warranto.
The only reason why the order of ouster is not awarded is because the prayer of the petition only sought the ouster of the municipality as to the particular lands belonging to the co-relators and did not pray ouster of the municipal authority over all the lands added to the territorial area of the City of Avon Park by the Legislative Acts of 1925 and 1927.
While I agree that the relief may be had upon the Attorney-General amending the prayer of information, I think it should be granted under the petition as now framed. If the Acts under consideration were invalid because of the abuse of legislative power in extending the city limits to an arbitrary and unreasonable degree (and the opinion in effect holds they are invalid) then the co-relators are required to bear the burdens incident to being included in the municipality only by authority of an Act of the Legislature which we hold is invalid. It is no answer to this to say that the lands of co-relators could have been properly included in the municipality because of their proximity to the old City boundary line and because of receiving some municipal benefits. That would be true if the Legislature had not attempted to pass an Act including such lands within the municipality, but it being true would not warrant the City in imposing burdens of municipal taxation of such lands. While the lands of these co-relators might lawfully be taken into the corporate limits of the City, the co-relators have the right to demand that if they are included they should be included by a valid Legislative Act. Having procured the strong arm of the State in the name of the Attorney General to invoke the writ of quowarranto for purpose of testing the legality of the exercise of municipal functions over the property which has not been included *Page 668 
within the City Limits because it could not be included by an invalid legislative Act, they should not be left to appeal to the Attorney General to amend the petition in quo warranto, nor should they be relegated to the prosecution of suits in equity to enjoin the City from exercising municipal functions over that property.